Citation Nr: 9910877
Decision Date: 04/20/99	Archive Date: 06/24/99

DOCKET NO. 93-03 184          DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for post traumatic
stress disorder (PTSD).

REPRESENTATION

Appellant represented by: John M. McCarty, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION 

The veteran served on active duty from August 1942 to November
1945. 

This claim first came before the Board of Veterans' Appeals (Board)
from a determination rendered in August 1992 by the St. Petersburg,
Florida, Regional Office (RO) of the Department of Veterans Affairs
(VA), to the effect that new and material evidence had not been
received to reopen a previously-denied claim for service connection
for PTSD. The Board remanded this case, by means of a decision
dated in February 1994, in order to accomplish additional
development of the medical record. In a decision dated in June
1997, the Board again reviewed the claim, and held that new and
material evidence had not been received, and that the veteran's
claim had not been reopened. The veteran thereafter appealed that
decision; the United States Court of Veterans Appeals, now the
United States Court of Appeals for Veterans Claims (Court), by
means of an Order issued in October l998, vacated the Board's June
1997 decision, and remanded the case to the Board. The decision set
forth below is rendered in accordance with that Order.

By means of a letter dated in January 1999, the Board advised the
veteran's representative that, in light of the Court's October 1998
Order, he had 30 days from the date of that letter to submit
additional argument or evidence in support of the veteran's claim.
No such argument or evidence was thereafter received, and the Board
notes that the 30-day period for the submittal thereof has expired.

The Board also notes that, in May 1993, the veteran had been
accorded a personal hearing in Washington, D.C., before a Member of
the Board. By means of a letter dated in October 1996, the veteran
was advised by the Board that the Board Member who had conducted
his hearing had subsequently left the Board and that, by statute,
a Board Member who conducts a hearing on appeal was required to
participate in any decision made on that appeal. The veteran was
accordingly advised that he was entitled to another Board hearing;
he was also advised that, if he did not respond to the Board's
letter within 30 days from the date thereof, the Board

2 -

would assume that he did not desire another hearing, and would
proceed accordingly. No response was thereafter received from him,
or on his behalf, and his claim was therefore forwarded to the
undersigned Acting Board Member for review.

FINDINGS OF FACT

1. Service connection for PTSD was denied by the RO by means of a
rating action rendered in February 1984. The veteran was notified
of that decision, and of appellate rights and procedures, but did
not perfect an appeal to the Board within file statutory time limit
therefor.

2. The evidence received subsequent to February 1984, with regard
to the question c f entitlement to service connection for PTSD, is
not new.

CONCLUSIONS OF LAW

1. The February 1984 rating decision, whereby service connection
for PTSD was denied, is final. 38 U.S.C.A. 7105 (West 1991).

2. The evidence received subsequent to the February 1984 rating
decision is not new, and does not serve to reopen the veteran's
claim for service connection for PTSD. 38 U.S.C.A. 5108 (West
1991); 38 C.F.R. 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that the well-groundedness requirement set forth
in 38 U.S.C.A. 5107(a) (West 199 1) does not apply with regard to
the reopening of disallowed claims and the revision of prior final
determinations. Jones v. Brown, 7 Vet. App. 134 (1994); see also
Gobber v. Derwinski, 2 Vet. App. 470 (1992).

- 3 -

Governing statutory and regulatory provisions stipulate that both
unappealed rating decisions and decisions of the Board are final,
and may be reopened only upon the receipt of additional evidence
that, under the applicable statutory and regulatory provisions, is
both new and material. 38 U.S.C.A. 5108 (West 1991); see also 38
U.S.C.A. 7104(b) (West 1991). "New" evidence means more than
evidence that has not previously been included in the claims
folder, and must be more than merely cumulative, in that it
presents new information. Colvin v. Derwinski, 1 Vet. App. 171
(1990). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996),
wherein the Court held that the question of what constitutes new
and material evidence requires referral only to the most recent
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in that
it is evidence not previously of record that bears "directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim." 38 C.F.R. 3.156(a) (1998); see Hodge v. West, 155 F.3d
1356 (Fed. Cir. 1998). The Court has held that materiality
contemplates evidence that "tend[s] to prove the merits of the
claim as to each essential element that was a specified basis for
that last final disallowance of the claim." Evans v. Brown, 9 Vet.
App. at 284 (1996). See Manio v. Derwinski, 1 Vet. App. 140 (1991),
in which the Court held that a two-step analysis is necessary, in
that it must first be determined if there is new and material
evidence to reopen a claim; if there is such evidence, the claim
must then be reviewed on the basis of all of the evidence, both old
and new. See also Evans, 9 Vet. App. at 283 (1996), and Winters v.
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

The Court has further held that, in determining whether evidence is
new and material, the credibility of the new evidence is,
preliminarily, to be presumed. If the additional evidence presents
a reasonable possibility that the claim could be allowed, the claim
is accordingly reopened and the ultimate credibility or weight

4 -

that is accorded such evidence is ascertained as a question of
fact. Justus v. Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection for PTSD was initially
denied in February 1984 by means of a rating decision issued by the
RO in that month. The RO reviewed the evidence then of record,
which included the veteran's service medical records, statements
from family members and acquaintances relating that the veteran has
been nervous since service, and the report of a January 1984 VA
psychiatric examination. The RO, while acknowledging that service
records showed that the veteran had been commended for efficient
performance of duty in successfully combating the effects of severe
damage to his ship resulting from enemy action, nonetheless pointed
out, in denying the claim, that the January 1984 psychiatric
examination resulted in a diagnosis of anxiety neurosis.

The veteran was notified of this decision, and of appellate rights
and procedures, in March 1984. He submitted a timely notice of
disagreement, and was thereafter furnished with a statement of the
case; however, no substantive appeal was received by VA within the
statutory time period therefor. The RO's February 1984 decision is,
accordingly, final.

The evidence received subsequent to February 1984 consists
primarily of testimony presented by the veteran, both in writing
and at a personal hearing before a Member of the Board, in which he
averred that he meets the diagnostic criteria for PTSD as
established by the American Psychiatric Association (APA); a
statement from his current wife, to the effect that the veteran is
nervous, has disturbed sleep, and has illusions "that someone is
chasing him and people are coming out of the hold of his ship dying
and dead"; and the report of a September 1994 VA psychiatric
examination, indicating an impression by the examiner as follows:
"I continue to feel that this [patient] does not have any evidence
of PTSD whatsoever. He is suffering from mild to moderate degree of
anxiety which does not appear to be related to the combat either."

5 -

This evidence is not new; it does not present information that had not
previously been of record. While this evidence post-dates the February 1984
RO decision, and clearly had not been included in the record when that
decision was rendered, the information contained therein had been known as of
the date of that decision. In particular, it must be pointed out that the
finding of anxiety noted in the report of the September 1994 VA psychiatric
examination had been previously rendered in January 1984, at the VA
psychiatric examination conducted in that month; the September 1994
examination report is therefore no more than cumulative in scope. The fact
that it is a document that is "new" to the file does not mean that it is
"new" as that term has been interpreted by the Court with reference to the
reopening of previously-denied claims. Likewise, the statement from the
veteran's wife and the testimony presented by the veteran, discussing the
veteran's symptoms, are both cumulative in that such information was
contained in the lay statements and documents that had been considered by the
RO in February 1984.

It must also be pointed out that, while the veteran has alleged that he
satisfies the diagnostic criteria established by the APA for a diagnosis of
PTSD, he has not indicated that he has the medical knowledge or training that
would render him competent to render any such finding or opinion. Moray v.
Brown, 5 Vet. App. 211 (1993); See also Espiritu v. Derwinski, 2 Vet. App.
492 (1992). His contentions in that regard are, accordingly, of no probative
weight, and do not constitute new evidence. Grottveit v. Brown, 5 Vet. App.
91 (1993).

In. brief, the evidence received by VA subsequent to February 1984 is not
new; concomitantly, the Board finds that this evidence is not so significant
that it must be considered in order to decide fairly the merits of the
veteran's claim for service connection for PTSD. 38 C.F.R. 3.156(a) (1998).

- 6 -

ORDER New and material evidence has not been submitted to reopen a claim of
entitlement to service connection for PTSD, and the benefits sought on appeal
with regard to that disability remain denied.


M.S. SIEGEL 
Acting Member, Board of Veterans' Appeals 

